            Case 2:20-cv-01289-JAD-EJY Document 38 Filed 08/16/21 Page 1 of 2




1    George Haines, Esq.
2    Nevada Bar No.: 9411
     Gerardo Avalos, Esq.
3
     Nevada Bar No.: 15171
4    FREEDOM LAW FIRM
5    8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
6
     (702) 880-5554
7    (702) 385-5518 (fax)
8    Ghaines@freedomlegalteam.com
     Attorneys for Plaintiff Kristine Thompson
9
10
                      UNITED STATES DISTRICT COURT
11                         DISTRICT OF NEVADA
12
13    Kristine Thompson,                          Case No.: 2:20-cv-01289-JAD-EJY

14
                     Plaintiff,                   Order Denying as Moot Stipulation to
15                                                Dismiss Dan Thompson's Claims
       v.                                         Against Specialized Loan Servicing,
16                                                LLC
17    Specialized Loan Servicing LLC, Trans
18    Union LLC, and Equifax Information
      Services LLC,
19
20
                     Defendant.
21
22          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Dan
23   Thompson and Specialized Loan Servicing LLC stipulate to dismiss Plaintiff's
24   claims against Specialized Loan Servicing LLC with prejudice.
25   ///
26   ///
27
     _____________________
     STIPULATION                            -1-
           Case 2:20-cv-01289-JAD-EJY Document 38 Filed 08/16/21 Page 2 of 2




1          Each party will bear its own costs, disbursements, and attorney fees.
2          Dated: May 26, 2021.
3
4    FREEDOM LAW FIRM

5     /s/ George Haines           .
6    George Haines, Esq.
     Gerardo Avalos, Esq.
7    8985 S. Eastern Ave., Suite 350
8    Las Vegas, Nevada 89123
     Counsel for Plaintiff Dan Thompson
9
10   GREENBERG TRAURIG, LLP
11
     /s/ Jacob Bundick           .
12   Jacob Bundick, Esq.
     10845 Griffith Peak Dr., Suite 600
13
     Las Vegas, Nevada 89135
14   Counsel for Specialized Loan Servicing LLC
15
16                                                      Order
17
            The docket text associated with the stipulation filed at ECF No. 18 states that it was filed by
18
     plaintiff Kristine C. Thompson. But the document itself states that it is a stipulation signed by "Counsel
19
     for Plaintiff Dan Thompson" and purports to be between "Dan Thompson and Specialized Loan
20
     Servicing, LLC." But Dan's claims against Specialized Loan were dismissed with prejudice on June 4,
21
     2021. ECF No 34 (Minute Order construing stipulations at ECF Nos. 32, 33 as joint motions to dismiss
22
     Dan's claims against Specialized Loan and granting the same). To the extent that counsel seek to dismiss
23
     Kristine's claims against Specialized Loan, they must file a joint motion seeking that relief and phrase it
24
     for the correct plaintiff. IT IS THEREFORE ORDERED that the parties' stipulation to dismiss [ECF No.
25
     37] is DENIED as moot.
26                                                                     __________________________________
                                                                       U.S. District Judge Jennifer A. Dorsey
27
                                                                       Dated: August 16, 2021
                                                   -2-
